


Exhibit 10.11.1


FIRST AMENDMENT TO AMENDED
AND RESTATED AGREEMENT OF PARTNERSHIP
OF
SUNVALLEY ASSOCIATES


a California general partnership




THIS FIRST AMENDMENT (this "Amendment") TO AMENDED AND RESTATED AGREEMENT OF
PARTNERSHIP OF SUNVALLEY ASSOCIATES, entered into December 9, 2002, is made by,
between, and among TRG SUNVALLEY LLC ("TRG LLC"), a Delaware limited liability
company, TAUBMAN SUNVALLEY ASSOCIATES LIMITED PARTNERSHIP ("TSA"), a Michigan
limited partnership, and A.T. SUNVALLEY ASSOCIATES LIMITED PARTNERSHIP ("ATSA"),
a Michigan limited partnership (collectively, the "Partners"). All capitalized
terms used in this Amendment but not defined herein shall have the meanings
ascribed to them in the Agreement (as defined below).




RECITALS:


A.    TSA, ATSA, and Sun GEPT Realty Associates Limited Partnership ("GEPTS"), a
Delaware limited partnership, were all of the partners in SunValley Associates
(the "Partnership"), a California general partnership, pursuant to a certain
Agreement of Partnership of SunValley Associates, dated March 15, 1990. On
September 1, 2000, the Partnership borrowed Ten Million Dollars ($10,000,000) in
a mezzanine loan transaction (the "Mezzanine Loan") and amended the aforesaid
Agreement of Partnership by the First Amendment to Agreement of Partnership of
SunValley Associates, dated August 24, 2000 (as so amended, the "Original
Partnership Agreement"), to, among other things, include certain financing
related covenants. On the date hereof, the Mezzanine Loan is being repaid in
full.


B.    On May 14, 2002, GEPTS transferred all of its right, title, and interest
in and to the Partnership, such interest constituting a fifty percent (50%)
interest in the Partnership, to TRG LLC, and accordingly, TRG LLC, TSA, and ATSA
amended and restated the Original Partnership Agreement in its entirety (as so
amended and restated, the "Agreement") to reflect the admission of TRG LLC as a
partner of the Partnership, and for certain other purposes.


C.    The Partners now desire to further amend the Agreement to eliminate the
financing-related covenants required by the Mezzanine Loan.


NOW THEREFORE, the parties hereto hereby agree that the Agreement is amended as
follows:


1.    Section 1.7 of the Agreement is hereby amended by deleting the following
definitions therefrom: "ATAI," "Mezzanine Loan," "Special Purpose General
Partner," and "TSVA."


2.    Section 1.7 of the Agreement is hereby further amended by deleting the
definition of "Available Cash" set forth therein, and by inserting the following
in the place thereof:


" "Available Cash" means the excess of the Partnership's cash and cash
equivalents over the amount of cash needed by the Partnership, as reasonably
determined by the Managing Partner, to (i) service the Partnership's debts and
obligations to Third Parties, (ii) service the Partnership's debts and
obligations to the Partners or their Affiliates as provided in this Agreement,
(iii) maintain adequate capital and reserves for, by way of example and not
limitation, capital improvements, working capital, and reasonably foreseeable
needs of the Partnership, and (iv) conduct its business and carry out its
purposes."




--------------------------------------------------------------------------------






3.    Section 2.1 of the Agreement is hereby amended by deleting clause (v)
thereof in its entirety, and be renumbering clause "(vi)" as clause "(v)".


4.    Section 4.2(b) of the Agreement is hereby amended by deleting the
following language from the start thereof:


"Immediately after repayment in full of the Mezzanine Loan, or sooner if the
Partnership obtains the lender's consent, the following provisions shall apply:"


5.    Section 9.12 of the Agreement is hereby amended by deleting the second
sentence thereof in its entirety.


6.    Sections 9.20, 9.21, and 9.22 of the Agreement are hereby deleted in their
entirety.


7.    Except as expressly set forth herein, the terms and provisions of the
Agreement continue unmodified and are hereby confirmed and ratified.


8.    This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.


11.    This Amendment shall be governed by and construed in accordance with the
laws of the State of California.


12.    This Amendment may be executed in two (2) or more counterparts, all of
which as so executed shall constitute one Amendment, binding on all of the
parties hereto, notwithstanding that all the parties are not signatory to the
original or the same counterpart; provided, however, that no provision of this
Amendment shall become effective and binding unless and until all parties hereto
have duly executed this Amendment, at which time this Amendment shall then
become effective and binding as of the date first above written. Any signed
counterpart of this Amendment which is delivered by facsimile transmission shall
be deemed to be executed and delivered for all purposes hereof.


    














































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have hereunto have executed this Amendment as of
the date first above written.


TRG SUNVALLEY LLC, a Delaware limited liability company


By:
The Taubman Realty Group Limited Partnership, a Delaware limited partnership



By: /s/ Steven Eder
Steven Eder
    
Its:    Authorized Signatory




TAUBMAN SUNVALLEY ASSOCIATES LIMITED PARTNERSHIP, a Michigan limited partnership


By:
A.T. Associates, Inc., a Michigan corporation, general partner



By: /s/ Gerald R. Poissant
Gerald R. Poissant


Its:    Vice President




A.T. SUNVALLEY ASSOCIATES LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Taubman SunValley Associates I, Inc., a Michigan corporation, general partner



By: /s/ Gerald R. Poissant
Gerald R. Poissant


Its:    Vice President






